DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1-20, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-20 of US Patent US 11,114,193.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of following reasons:
	US Patent 11,114,193 contain(s) every element of claims 1-20 of the instant application 17/401505 and thus, anticipate or obvious the claim(s) of the instant application. Claims of the instant application 17/401505, therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) receiving a dietary request and providing meal recommendations based on the request with a help of a machine learning. 
	The limitation of receiving a dietary request, generating alimentary instruction set and selecting a physical performance executor /to deliver a meal/ as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server” nothing in the claim element precludes the step from practically being performed in the mind.  The claim(s) encompasses the user manually determining appropriate meals based on a diet request and selecting a take-out service capable of delivering the meals.  The claim(s) as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim(s) only recites one additional element – “a first machine-learning model as a function of the training data set and a machine-learning algorithm” (i.e., as a generic processor performing a generic computer function which encompasses a well-known concept of the machine learning) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the receiving and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims have been fully considered and do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention.  The additional limitations of these dependent claims do not add an inventive concept, for they represent merely generic data, such  classification and categorization steps or data gathering and analysis of the ineligible concept in a particular technological environment. See Alice, 134 S. Ct. at 2357 (explaining that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ to supply an ‘inventive concept’” (emphasis in original) (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294)); id. at 2358 (“limiting the use of an abstract idea ‘to a particular technological environment’” is “not enough for patent eligibility” (quoting Bilski, 561 U.S. at 610-11); CyberSource, 654 F.3d at 1370 (“mere [data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hujsak (US 2018/0240359) in view of Lantrip et al. (US 2015/0363860) and in further view of Tran et al. (US 2018/0001184).

Regarding claim 1, Hujsak teaches a system for optimizing dietary levels utilizing artificial intelligence, the system comprising: at least a server (F1), wherein the at least a server is designed and configured to: 
receive, from a user client device, at least a dietary request ([0057]-[0058], [0091] “a request for nutritional information relevant to the subject”, [0141]); 
select a training data set from a plurality of training data sets, wherein the training data set comprises a plurality of data entries ([0118] “stored data to train the machine-learned models”, [0121]), wherein the training data includes a plurality of data entries ([0053] where Machine learning algorithms build a mathematical model based on sample data, known as "training data", in order to make predictions or decisions without being explicitly programmed to perform the task" (see https://en.wikipedia.org/wiki/Machine learning), [0105], [0160]) correlating at least a dietary request data to at least an alimentary process label ([0091]-[0092], [0118], [0121], [0124], [0148], [0075] “provide beneficial options for recipe design that are targeted specifically at a disease, sign, symptom, injury”)(see NOTE); 
generate, as a function of the at least a dietary request and the training data set ([0042], [0058], [0091]-[0092]), an alimentary instruction set comprising at least a suggestion of items to consume by a user (F11B, see “Helpful Tip”, F11D see “Suggested Recipes”, F11F see “Bonus Tip”), wherein generating the alimentary instruction set further comprises: 
training a first machine-learning model as a function of the training data set and a machine-learning algorithm ([0118] “train the machine-learned models used to predict consumers' behavior that will become increasingly more accurate over time”, [0121]); and 
generating the alimentary instruction set as a function of the first machine-learning model and the at least a dietary request ([0051]-[0053] “Machine-learning of eating behavior can also be used to determine the emotional state of users and provide recommendations for food”, [0118]); 
identify at least a meal as a function of the alimentary instruction set ([0052], [0075]); and 
select at least a physical performance executor as a function of the alimentary instruction set ([0137]-[0138], [0142], [0145])(see NOTE I).

NOTE Hujsak teaches machine learning (aka training data) is based on dietary choices from multiple consumers [0118], [0053].  Such training data from different consumers comprise different user profiles, such as “user "Denise Miller" indicates that the user has a ketogenic diet” … the user is associated with health conditions "hyperthyroidism" and "migraines." … indicates that the user values no meat, low carbohydrates, organic and natural, and high protein diets” [0148], “preferences for avoiding specific diseases or for enhancing performances in athletic or mental capabilities” [0150], which is construed to be analogous to the limitation “correlating at least a dietary request data to at least an alimentary process label”.  However, to merely obviate such reasoning, Tran discloses a correlating at least a dietary request data to at least an alimentary process label ([0393] “each data unit can be linked to a matching therapy”, [0474], [0506]-[0507].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to include correlated alimentary process label as disclosed by Tran. Doing so would help predict disease risks based on the aggregated genetic information, treatment data, and treatment response from a patient population and recommending lifestyle modification to mitigate the disease risks (Tran [0003]).

NOTE Hujsak teaches a plurality of options for ordering a takeout [0145].  Such takeout meals are based on the nutritional recommendation provide by the system [0150], which is construed to be analogous to “select at least a physical performance executor as a function of the alimentary instruction set”.  However, to merely obviate such reasoning, Lantrip discloses select at least a physical performance executor as a function of the alimentary instruction set ([0039]-[0041], [0047], [0051], [0053], [0056]); 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to facilitate a delivery of prepared meals to the user as disclosed by Lantrip.  Doing so would continuously identify individual food preferences and automatically creating real-time and dynamic personalized food services and serving food items that will satisfy the preferences and dietary requirements of individuals whenever and wherever they are required (Lantrip [0001], [0003]).  

Further and alternatively, the limitation can be rejected over Hujsak in view of Mirabile (US 2014/0236759).
Hujsak does not explicitly teach, however, Mirabile discloses select at least a physical performance executor as a function of the alimentary instruction set ([0027], [0032], [0045]-[0046], [0032], [0045], [0125], [0131], [0137], [0139]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to facilitate a delivery of prepared meals to the user as disclosed by Mirabile.  Doing so would automatically provide a person with satisfactory food options for a specific time and place (Mirabile [0007]). 

Further, such limitation is likewise disclosed by US 8,249,946, US 2013/0304488, US 2005/0080650 and plurality of analogous art.

Regarding claim 11, Hujsak teaches a method for optimizing dietary levels utilizing artificial intelligence, the method comprising: receiving from a user client device, at least a dietary request; selecting, by the at least a server, a training data set from a plurality of training data sets, wherein the training data set comprises a plurality of data entries correlating at least a dietary request data to at least an alimentary process label; generating, by the at least a server, as a function of the at least a dietary request and the training data set, an alimentary instruction set comprising at least a suggestion of items to consume by a user, wherein generating the alimentary instruction set further comprises: training a first machine-learning model as a function of the training data set and a machine-learning algorithm; and generating the alimentary instruction set as a function of the first machine-learning model and the at least a dietary request; identifying, by the at least a server, at least a meal as a function of the alimentary instruction set; and selecting by the at least a server, at least a physical performance executor as a function of the alimentary instruction set.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Hujsak as modified teaches the system and the method, wherein the at least a dietary request further comprises at least an element of user data (Hujsak [0126], [0148], [0150]).

Regarding claims 3 and 13, Hujsak as modified teaches the system and the method system of claim 1, wherein the alimentary instruction set further comprises at least a supplement to be consumed by a user (Hujsak [0135], F12E “Treatment with Prescriptive Foods and/or Supplements”, Tran [0312] “Instruct patient about increasing intake of foods/fluids high in potassium (oranges, bananas, figs, dates, tomatoes, potatoes, raisins, apricots, Gatorade, and fruit juices and foods/fluids high in calcium such as low-fat milk, yogurt, or calcium supplements”, [0516]).

Regarding claims 4 and 14, Hujsak as modified teaches the system and the method system of claim 1, wherein the at least a server is further configured to generate a machine-learning algorithm, wherein the machine-learning algorithm is configured to generate the alimentary instruction set as a function of a classification of the at least an alimentary process label (Hujsak [0049], [0099], Tran [0398] “A classifier is generated by the learning module”; [0508] “Generic model-fitting or classification algorithms e.g., neural networks (e.g., back propagation, feed-forward networks, etc.), meta-learning techniques such as boost, etc., may be applied for predictive data mining”).

Regarding claims 5 and 15, Hujsak as modified teaches the system and the method, wherein the at least a server is further configured to associate the at least a dietary request with a category (Hujsak [0047], F11K see Diet type “Ketogenic”, [0148], Tran [0253], [0449] as in recommending “low-calorie diet”, [0483], [0487], [0503] “include dietary characteristics”; “recommendations may then be tailored to the particular pre-detectable characteristics exhibited by the particular member”, [0506]-[0507] “classifying a member into a readiness to change category, interventions may be further tailored for the individual member”, [0552]).

Regarding claims 6 and 16, Hujsak as modified teaches the system and the method, wherein the category identifies an impactful condition (Hujsak [0040], [0084], [0087], Tran [0503] “characteristics are characteristics that impact the chance of acquiring risk factors associated with a condition”).

Regarding claims 7 and 17, Hujsak as modified teaches the system and the method system of claim 1, wherein the at least a server further comprises a graphical user interface, wherein the graphical user interface displays a plurality of meals (Hujsak F11D-E, F, H), wherein each of the plurality of meals is ordered as a function of the alimentary instruction set (Hujsak [0137]-[0138], [0142], [0145]).

Regarding claims 8 and 18, Hujsak as modified teaches the system and the method, wherein the alimentary instruction set further comprises an element of narrative language related to the alimentary instruction set (Hujsak [0150], [0152], [0154] “motivational messages, educational/training) to define the level of motivation to align with recommendations”, also see “Bonus Tip”, “Helpful Tip”  in F11, D:1108, F, I, Tran [0452] “provide guidance on diet”, [0278]).

Regarding claims 9 and 19, Hujsak as modified teaches the system and the method, wherein the element of narrative language further comprises a text describing a current alimentary instruction set status of a user (Hujsak [0053] “determine the emotional state of users and provide recommendations for food that satisfies emotional eating with healthier choices or that may intentionally alter emotional state”, [0118], [0137], Tran [0149] “information can cover dosage guidance, possible side effects or differences in effectiveness for people with certain genomic variation”, [0278], [0282], [0298] “provide patients with guidance and treatment options”, [0441]).

Regarding claims 10 and 20, Hujsak as modified teaches the system and the method, wherein the at least a server is further configured to generate a physical performance instruction set, wherein the physical performance instruction set comprises a pickup location for the at least a physical performance executor and a delivery address for the at least a meal (Hujsak F12F see Locations, [0145], Lantrip [0039]-[0041], [0047], [0051], [0053], [0056]).
In analogous art Mirabile (US 2014/0236759), likewise discloses claims 10 and 20 in [0027], [0032], [0045]-[0046], [0032], [0045], [0125], [0131], [0137], [0139] and further obviates teaching of Hujsak.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hujsak to generate a physical performance instruction set, wherein the physical performance instruction set comprises a pickup location for the at least a physical performance executor and a delivery address for the at least a meal as disclosed by Mirabile.  Doing so would automatically provide a person with satisfactory food options for a specific time and place (Mirabile [0007]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	December 6, 2022